WHEELER, District Judge.
Paragraph 88 of the tariff act of 1894 provided for duties on “green and colored, molded, or pressed, and flint and lime glass bottles,” and on “all other plain green and colored, molded, or pressed, and flint lime and glassware.” In this last clause the last “and” and “'flint” are transposed, and concededly it should read, “and flint and lime glassware.” And paragraph 102 provides for duties on glass windows, and parts thereof, and mirrors with or without frames or cases, “and all manufactures of glass, or of which glass is the component of chief value, not specially provided for in this act.” These articles are oval glass blanks, blown in molds, for finishing by cutting into dishes for table use. They were classified as glassware under paragraph 88, against a protest that they were manufactures of glass under paragraph 102; and the protest has been sustained. The question now is whether they are to be classified with glassware, or with manufactures of glass, under these respective paragraphs. They were of glass, and had been manufactured to some extent, and were, therefore, manufactures of glass. They were not completed for their intended use, and would be sought for by manufacturers of, and not dealers in, glassware; and they seem to be materials fox* glassware, rather than glassware itself. Decision a (firmed.